Citation Nr: 1732259	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from September 1946 to August 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the Waco, Texas RO.

In September 2016, the Board remanded the case for further development.  For the reasons stated below, another remand is needed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous Board remand, the RO was instructed to verify the Veteran's current mailing address as correspondence to the Veteran had been returned undeliverable and to schedule the Veteran for a videoconference hearing in accordance with his request.  The address of record at that time was in Texas.  The RO noted in a report of contact dated in November 2016 that the Veteran was called and a message was left informing him that his current address was needed.  The Representative was also contacted, but the Veteran's old address in Texas was provided.  The Veteran was then scheduled for a hearing in December 2016.  The notification letter for this hearing was sent to the address on file in Texas.  This notification letter, as well as subsequent letters sent to the Texas address, was returned undeliverable.

In January 2017, the RO sent a letter to the Veteran at a new address in Tennessee stating that this address had been discovered and asked that the Veteran contact the RO to confirm that this is his current address.  This letter, as well as subsequent letters sent to the same Tennessee address, has not been returned undeliverable.  Therefore, the Board presumes that this is the Veteran's current address.  

The RO should again schedule the Veteran for a hearing and notify him of the scheduled proceeding using the current address in Tennessee.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2016).  

The Board notes that the most recent certification on appeal, VA Form 8, of April 2017 notes that a Travel Board hearings is pending scheduling.  However, it incorrectly notes that all correspondence to the Veteran had been returned as undeliverable.  As noted above, this is not accurate.  

It should be noted that the most current Form 21-22 Appointment of Veterans Service Organization as Claimant's Representation signed on December 29, 2008, assigns the Disabled American Veterans as the Veteran's representative.  All correspondence must be sent to that representative.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing using the current address in Tennessee.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claim file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




